Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yunnan Copper Co (CN 101830583 machine translation provided by Examiner) in view of Sumitomo Metal Mining Co (JP 2017047336 machine translation provided by Examiner) and Gordon (US 5,654,895).
Regarding claim 1, Yunnan teaches a method for treating acidic wastewater from a non-ferrous metal smelter having fluorine and heavy metals, the method comprising a gypsum recovery step of, after removing the reduced heavy metal precipitate, adding a calcium compound to the first treated water at a liquid property of a pH of 2-3 or less to produce gypsum, and performing separation into a second treated water and the gypsum; a heavy metal coprecipitation step of, after removing the gypsum, adding a ferric compound to the second treated water to produce a ferric hydroxide precipitate, causing the heavy metal in the liquid to be coprecipitated with the precipitate, and performing separation into a third treated water and a heavy metal coprecipitate; and an aluminum and fluorine removal step of, after removing the heavy metal 
Yunnan fails to teach an aluminum dissolution step of dissolving aluminum in the acidic waste liquid to stably dissolve fluorine in the liquid as a fluoroaluminate ion and produce a reduced heavy metal precipitate and performing separation into a first treated water and the reduced heavy metal precipitate. Sumitomo teaches a method for treating non-ferrous smelter acidic wastewater comprising an aluminum dissolution step of dissolving aluminum in the acidic waste liquid to stably dissolve fluorine in the liquid as a fluoroaluminate ion and produce a reduced heavy metal precipitate and performing separation into a first treated water and the reduced heavy metal precipitate; a gypsum recovery step of, after removing the reduced heavy metal precipitate, adding a calcium compound to the first treated water at a liquid property of a pH of 4 or less to produce gypsum, and performing separation into a second treated water and the gypsum; and an aluminum and fluorine removal step of, after removing the heavy metal coprecipitate, adding an alkali to the third treated water to adjust a pH to 5.5 to 9.5 and produce a precipitate containing aluminum and fluorine while suppressing an amount of the precipitate, and performing separation into a fourth treated water and the precipitate containing aluminum and fluorine ([0018] and [0027]-[0049]).
As Yunnan and Sumitomo teach similar methods for treating the same type of wastewater (wastewater from non-ferrous smelting), one skilled in the art would have found it obvious to include the aluminum dissolution step of Sumitomo in order to break 
Yunnan also fails to teach a neutralization step of, after removing the precipitate containing aluminum and fluorine, further adding an alkali to the fourth treated water to adjust the pH to 9.5 to 11.8 and produce a neutralized precipitate of a heavy metal hydroxide, and performing separation into an alkali neutralization treated water and the neutralized precipitate of a heavy metal hydroxide. Gordon teaches that in treating waste liquids from a non-ferrous smelter, a ferric salt addition step at a lower pH followed by a neutralization step of adding an alkali/base to increase the pH to a value of 8-10 is beneficial in order to remove residual heavy metals from the liquid being treated (C1/L18-33 and C5/L23-62). As such, one skilled in the art would have found it obvious to provide the last neutralization step in Gordon as part of the Yunnan process in order to remove any residual heavy metal contaminates. 
It is noted that modified Yunnan teaches the method steps claimed (chemicals being added and desired pH) but may not explicitly state the desired effects. It is Examiner’s position that the same components being added to the same stream at the same pH would result in the same effects even if not explicitly stated. 
Regarding claim 2, the claimed pH range of 5.5-7.0 is taught as part of the Yunnan preferred pH range.
Regarding claims 3-4, Yunnan teaches that the acidic waste liquid is from a non-ferrous metal smelter ([0003]-[0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PETER KEYWORTH/Primary Examiner, Art Unit 1777